       Case 1:19-cr-00040-LEK Document 1 Filed 04/04/19 Page 1 of 3                PageID #: 1
         OR I G lf~ AL
~~
~~   KENJI M. PRICE # 10523
     United States Attorney
     District of Hawaii             SEALED
                                    !1v ORD 5R OF THE COT JH1
     TIMOTHY VISSER                                                          FILED INTHE
     Trial Attorney                                                  UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF HAWAII
     U.S. Department of Justice
     Civil Rights Division, Criminal Section                               APR 0 4 2019
     950 Pennsylvania Avenue, NW                                    at ( Do'clock and.3S_min.fr_M   ch
     Washington, DC 20530                                                SUE BEITIA, CLERK
     Telephone: (202) 353-8175
     Email: timothy.visser@usdoj.gov

     THOMAS J. BRADY #4472
     Assistant U.S. Attorney
     Room 6-100, PJKK Federal Building
     300 Ala Moana Boulevard
     Honolulu, Hawaii 96850
     Telephone: (808) 541-2850
     Facsimile: (808) 541-2958
     Email: tom. brady@usdoj.gov

     Attorneys for Plaintiff
     UNITED STATES OF AMERICA


                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAll


     UNITED STATES OFAMERICA,                    )   Cr.No.   CR1 9 ooo4o~LEK
                                                 )
                       Plaintiff,                )   INDICTMENT
           v.                                    )
                                                 )   [18 U.S.C. §§ 2, 241 , and 242]
     JOHN RABAGO, and                (01)        )
     REGINALD RAMONES,               (02)        )
                                                 )
                       Defendants.               )
     ~~~~~~~~ )


                                            I~
     Case 1:19-cr-00040-LEK Document 1 Filed 04/04/19 Page 2 of 3        PageID #: 2



                                    INDICTMENT

The Grand Jury charges:

                                     COUNTl
                              Conspiracy Against Rights
                                 (18 u.s.c. § 241)

        On or about January 28, 2018, within the District of Hawaii, JOHN RABAGO

and REGINALD RAMONES, the defendants, did knowingly and willfully combine,

conspire, and agree to injure, oppress, threaten, and intimidate S.I. in his free·

exercise and enjoyment of the right, secured and protected by the Constitution and

laws of the United States, to be free from an unreasonable seizure by a law

enforcement officer.

        All in violation of Title 18, United States Code, Section 241.


                                       COUNT2
                       Deprivation of Rights Under Color of Law
                                 . (18 u.s.c. § 242)

        On or about January 28, 2018, within the District of Hawaii, JOHN RABAGO

and REGINALD RAMONES, the defendants, both acting under color of law, did

willfully deprive S.I. of the right, secured and protected by the Constitution and laws

II

II

II

II
  Case 1:19-cr-00040-LEK Document 1 Filed 04/04/19 Page 3 of 3         PageID #: 3



of the United States, to be free from an unreasonable seizure by a law enforcement

officer, and did aid and abet the same.

      All in violation of Title 18, United States Code, Sections 242 and 2.

             DATED: April j_, 2019, at Honolulu, Hawaii.

                                             A TRUE BILL



                                             Isl Foreperson
                                             FOREPERSON, GRAND JURY



~~lL)
United States Attorney
District of Hawaii


~~ -
TIMOTHY VISSER
Trial Attorney
U.S. Dep ment of Justice




United States v. John Rabago, et al.
Indictment
Cr. No.
